Citation Nr: 1421371	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  03-28 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Stephen J. Wenger, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1961 to August 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded this case for further development in August 2009 and November 2011.  The Board previously adjudicated the Veteran's claim in October 2012 and denied service connection for diabetes mellitus, to include as due to herbicide exposure.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In October 2013, the Court vacated the Board's October 2012 decision pursuant to a Joint Motion for Remand.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis that the Board's decision did not adequately address whether the development undertaken by VA in its attempt to verify the Veteran's contentions of in-service herbicide exposure was adequate, noting that the Board's discussion was limited to verification of the use of tactical herbicides and did not adequately consider the Veteran's contentions that he was exposed to herbicides through routine base maintenance, which would entail the use of a commercial herbicide agent.  The parties noted that the theory of commercial herbicide exposure was not developed by VA as part of its duty to assist or addressed by the Board even though the Veteran indicated that the herbicide agent used at the San Diego Naval Base was Dalapon, a non-tactical herbicide agent.  The parties further agreed that the Board's determination that the Veteran's assertions of herbicide exposure as not credible was inadequate.  The Joint Motion for Remand instructed the Board to consider whether additional development is necessary based on the Veteran's statements as to his exposure to an herbicide agent.

In August 2006, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge at the RO in New York, New York.  As that Veterans Law Judge is no longer employed at the Board, the Veteran was offered the opportunity for a new Board hearing.  In June 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, D.C.  Transcripts of the hearings are of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).  In an April 2010 written statement, the Veteran contended that he walked the grounds extensively while docked at the San Diego Naval Base including exiting through the main base.  In an October 2011 written statement, the Veteran asserted that he was exposed to herbicides and pesticides at San Diego Naval Base while walking around common areas and asserted that he observed naval ground staff spraying the edges of walkways on the base.  An article submitted by the Veteran entitled "Why is the Navy Concerned with Weed Control?" (dated December 1967) documents the use of commercial herbicides, including Dalapon, on bases through the Eleventh Naval District, which encompasses southern California including the San Diego Naval Base.  

Based on the above, the Board finds that the duty to assist requires that this case be remanded to the RO/Appeals Management Center (AMC) to attempt to verify the Veteran's theory that he was exposed to commercial herbicides, including Dalapon, at the San Diego, California, Naval Base from August to October 1963, July and August 1964, and from May to August 1965 (the periods during the Veteran's active service when the USS Kitty Hawk was docked at the San Diego, California Naval Base).  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the U.S. Department of the Navy, the Naval Base San Diego, California, and any other appropriate sources and attempt to document the use of commercial herbicides, including Dalapon, at the San Diego Naval Base during the periods from August to October 1963, in July and August 1964, and from May to August 1965.  In requesting these records, the RO/AMC should follow the current procedures of 38 C.F.R. § 3.159(c).  All records/responses received should be associated with the claims folder. 

If any records sought are not obtained, the RO/AMC should notify the Veteran and the representative of the records that were not obtained, explain the efforts take to obtain them, and describe further action to be taken.

2.  If, and only if, the records/responses received reflect that commercial herbicides were used at the San Diego Naval Base during the referenced periods, the RO/AMC should obtain a medical opinion as to the whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's currently diagnosed diabetes mellitus is causally or etiologically related to any in-service exposure to commercial herbicides.  The examiner should provide a rationale and bases for all opinions expressed.   

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



